Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 18 January 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My Dear General
                     L’Orient January 18th 1782
                  
                  I Thank My Stars there is a good Opportunity to let You know that After an Happy Voyage of 23 days I am Safely Arrived in L’orient, and that, My Family and friends are In a Very Good Health, Which Circumstance, My Dear General, I am sure will Afford You some Satisfaction.  We Are Arrived Last Night, and are Setting out this Morning in Great Speed For Versailles and Paris, so that I Have But the time to Scrible a line, and Beg leave to Request Your Excellency Will please to let My Friends Know of My Safe Arrival.  However Happy I am to be in france, and to Enjoy the Sight of My friends, I Anticipate the pleasure to find Myself again a a few Months on the American shore, and to feel that Unspeakable Satisfaction I Ever Experienced When after an Absence I Could once More Arrive at Head Quarters.
                  As I am just Arrived I Cannot Be Very Particular in My intelligences, from What I pick up on the Shore I find That Lord Cornwallis’s down fall Had a Glorious Effect, and was properly felt in France, England, and Indeed throughout Europe.  the Birth of a delphin Has Given a General Satisfaction to the french Nation, and from Attachment to the Queen I Have Been Made Particularly Happy By this Event.  The taking of Statia is a Clever Affair, and I Never Read of a Prettier Coup de Main.  The dutch Will no doubt Be Greatly Pleased With the Conduct of the French.  Old Count de Maurepas is dead.  Charlus is adjutant General of the Gendarmerie of France Which his Father Commands.  it Appears that the Convoy from Brest to the East and West indies Has Met with an Accident.  23 Vessels it is Said are taken.  I am not Much Acquainted with Particulars.  But from a Bad Event We May derive some Good if it is an inducement to do what we Have Been Talking about.
                  Be So Kind, My Dear General to present My Best Respects to Mrs Washington and My Compliments to the Family and George and to My Friends of the Army, on My Arrival I found a letter from Madame de Lafayette for America Wherein She Desires Her Most Affectionate Compliments to You.
                  Adieu, My Dear General, We are Ready to Go and Yet When I think you are So Many Thousand Miles off I Cannot Leave Writing to You.  Viscount de Noailles, General Portail, Gouvion and all the detachment of Your Army Now at L’orient join in Presenting their Respects to You, and I, My Dear General, I Need only Adding that I am forever Your Grateful and Respectful friend
                  
                     Lafayette
                     
                  
               